Citation Nr: 0031710	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  92-56 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a herniated lumbar disc with degenerative joint 
disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  This appeal originally arose from a September 1990 
rating action which denied service connection for residuals 
of a fractured coccyx bone and residuals of a herniated 
nucleus pulposus of the lumbar spine.  In June 1991, the 
veteran and his wife testified at a hearing before a Hearing 
Officer at the RO.

By decision of July 1992, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence.  By rating action of May 1994, the RO 
granted service connection for coccydynia as a residual of a 
fracture, and affirmed the denial of service connection for 
post-operative residuals of a herniated lumbar disc with DJD 
of the lumbar spine.

By decision of June 1995, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.  By decision of     16 November 1998, 
the Board denied service connection for post-operative 
residuals of a herniated lumbar disc with DJD of the lumbar 
spine.

This case is currently before the Board pursuant to a 30 
September 1999 Order of the U.S. Court of Appeals for 
Veterans Claims (Court) wherein the November 1998 Board 
decision on appeal to the Court was vacated, and the case was 
remanded to the Board for further development in accordance 
with instructions contained in an earlier September 1999 
Joint Motion for Remand of the appellant and the VA General 
Counsel.

By decision of August 2000, the Board remanded this case to 
the RO to afford the veteran a requested hearing before a 
Board Veterans Law Judge (VLJ) at the RO.  By letters of 
September 2000, the RO notified the veteran's representative 
of a hearing before a Board VLJ at the RO that had been 
scheduled for the veteran for a date in October.  The veteran 
failed to report for the hearing.    


REMAND

Pursuant to instructions contained in the September 1999 
Joint Motion for Remand of the appellant and the VA General 
Counsel adopted by the Court in its subsequent September 1999 
Order, the Board finds that further development of the 
evidence is necessary prior to an appellate decision in this 
case, which is thus REMANDED to the RO for the following 
action:

1. The RO should contact (a) the National 
Personnel Records Center (NPRC), (b) 
the military base hospital at Fort 
Hood, Texas, and (c) the U.S. Naval 
Hospital orthopedic clinic at St. 
Albans, New York, and request a search 
at all 3 facilities for any service 
medical records of the veteran, to 
specifically include (a) orthopedic 
and X-ray reports at Fort Hood 
regarding low back pain and a fracture 
of the coccyx from November 1967 to 
April 1968, and (b) all follow-up 
orthopedic clinical records at St. 
Albans from February 1969 to January 
1970.  All records obtained and all 
responses from the NPRC, Fort Hood, 
and St. Albans should be associated 
with the claims folder.

2. Copies of all records of treatment and 
evaluation of the veteran at the VA 
Medical Center Primary Care Center, 
Plainview, New York, should be 
obtained by the RO and associated with 
the claims folder.

3. After the abovementioned records have 
been received, the RO should refer the 
claims folder and a copy of this 
Remand Order to the same VA Medical 
Center/Northport examiner (if 
available) who conducted the 14 
September 1993 VA orthopedic 
examination of the veteran, or to 
another VA orthopedic examiner if the 
original examiner is unavailable, for 
a supplemental report.  The examiner 
should review the extensive record and 
render an opinion for the record as to 
whether it is at least as likely as 
not that any currently-existing 
disorder of the veteran's lumbosacral 
spine is etiologically related to his 
low back symptoms noted in the service 
medical records.  No further testing 
or examination of the veteran is 
necessary, unless the examiner finds 
that such is necessary in order to 
furnish the requested medical opinion.  
The clinical findings and reasons upon 
which the opinion is based should be 
clearly set forth.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If the requested records, responses, 
and medical opinion have not been 
furnished, appropriate corrective 
action must be implemented.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be issued an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


